Citation Nr: 0002674	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of lead 
poisoning, including diabetes mellitus, angina, degenerative 
disc disease, hypertension, bilateral visual impairment, 
paralysis of the hands and feet extending to the knees, 
impaired memory, a nervous disorder, impaired kidney and 
bowel function, and bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel






INTRODUCTION

The veteran had active service from October 1955 to October 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO denied entitlement to 
service connection for the multiple disorders at issue 
claimed as secondary to lead poisoning.  

The Board remanded the case to the RO for further development 
and adjudicative actions in February 1997.

In June 1999 the RO affirmed the denial of entitlement to 
service connection for the multiple disorders at issue 
claimed as secondary to lead poisoning.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for diabetes 
mellitus, angina, degenerative disc disease, hypertension, 
bilateral visual impairment, paralysis of the hands and feet 
extending to the knees, impaired memory, a nervous disorder, 
impaired kidney and bowel function, and bilateral defective 
hearing as secondary to lead poisoning is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus, angina, degenerative disc disease, hypertension, 
bilateral visual impairment, paralysis of the hands and feet 
extending to the knees, impaired memory, a nervous disorder, 
impaired kidney and bowel function, and bilateral defective 
hearing as secondary to lead poisoning is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The claims folder does not include the veteran's service 
medical records.  In January 1984, the RO requested the 
veteran's separation documents from the National Personnel 
Records Center (NPRC).  The NPRC responded that the veteran's 
service personnel records could not be located and may have 
been destroyed by a fire at that facility in 1973.  

In connection with the present claim for service connection, 
the RO requested the veteran's service medical records from 
the NPRC in August 1993.  The NPRC responded that the 
veteran's service medical records could not be located and 
may have also been destroyed in the 1973 fire.  The NPRC also 
responded that there were no available records from the 
Office of the Surgeon General.  The NPRC notified the RO that 
additional information was needed in order to conduct an 
organizational search for treatment records from the veteran.  
The RO requested the veteran by letter to provide specific 
information as to when and through which organization he 
received treatment for lead poisoning during active service.  
The veteran responded in January 1994 that he "received no 
treatment for lead poisoning in service.  I first learned I 
had lead poisoning when I went to the VA hospital at Memphis 
in 1972."  

The RO forwarded NA Form 13055 to the veteran in June 1997 in 
order to obtain information regarding exposure to lead 
poisoning during service.  The veteran responded later that 
month, indicating that treatment during active service was 
unknown.  

The veteran filed an application for nonservice-connected 
disability pension benefits in November 1983.  He reported 
that he was unemployed secondary to lead poisoning incurred 
on August 8, 1972.  The veteran reported having received no 
treatment for lead poisoning during service.  

An October 1983 statement from the veteran's treating 
physician certifies that the veteran had been receiving 
treatment for degenerative disc disease (DDD), diabetes, 
angina pectoris and hypertension for many years.  The 
examiner also noted that the veteran had anxiety.  The 
examiner stated that the veteran was unemployable at that 
time.  This examiner submitted another statement in August 
1993.  

The veteran filed an application for service-connected 
disability compensation benefits in August 1993.  He reported 
that he incurred multiple disabilities as a result of lead 
poisoning during active service.  He reported that he could 
not remember having received treatment for lead poisoning 
during service.  

The veteran underwent several VA medical examinations in 
September 1993.  The report of the general medical 
examination includes diagnoses of high blood pressure, 
diabetes mellitus and neuropathy of the extremities, which 
the examiner described as diabetic versus plumbism.  The 
examiner asked the veteran whether his history of paralysis 
of the lower extremities in 1972 was due to diabetes.  The 
veteran responded that he was told that the paralysis was due 
to lead poisoning.  The examiner also diagnosed low back 
pain/strain versus degenerative joint disease (DJD) affecting 
sciatica.  X-ray examination showed spondylosis of the lumbar 
spine and sclerosis, which the examiner indicated was 
presumably a reaction to DJD.  X-ray examination also showed 
osteoarthritis of the hips and knees.  



On the authorized audiological evaluation in September 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
10
15
20
30
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 in the left ear.  The 
examiner reported that the veteran's bilateral hearing acuity 
was essentially normal.  

On VA neurological evaluation in September 1993 the veteran 
related a history of lead poisoning in 1955.  He stated that 
he had had numbness in his extremities since that time.  The 
veteran also complained of weakness and muscle atrophy in his 
hands and feet, as well as progressive difficulty remembering 
things since 1955.  

The examiner performed a physical examination and referred 
the veteran for nerve conduction studies.  The diagnoses were 
painful peripheral neuropathy due to diabetes and lead 
poisoning, mild dementia by history, hypertension, anxiety 
disorder, status post stab wound to the abdomen and coronary 
artery disease (CAD).  

On VA visual evaluation in September 1993, the veteran 
related a 20-year history of diabetes mellitus and he 
complained of off-and-on fluctuating visual acuity.  Based on 
the examination, the diagnoses were no background diabetic 
neuropathy and probable mild ocular hypertension.  

The veteran submitted a November 1972 medical statement from 
his then treating physician.  It shows he had a severe 
polyneuropathy with atrophy in all four extremities and was 
considered totally disabled at that time.  

The veteran also submitted pictures showing he participated 
in an artillery unit during active service and a statement 
from a fellow serviceman, which relates that some members of 
their unit incurred lead poisoning from handling the 
ammunition and from cleaning the gun.  

In February 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.  

The RO obtained private inpatient and outpatient treatment 
records dated from September 1972 to January 1973.  The 
records show the veteran was originally admitted from April 
1972 to September 1972 because of multiple peripheral 
neuropathy, which had been confirmed on electromyography 
(EMG) testing.  He was again admitted in September 1972 and 
underwent examination and testing.  The examiner diagnosed 
this as polyneuropathy of some type.  The veteran showed 
subjective improvement at discharge, but was seen in October 
1972 because of persistent polyneuropathy.  The veteran 
reported slight improvement referable to the peripheral 
neuropathy in January 1973, but he complained of continued 
weakness in all extremities.  The examiner diagnosed flu 
syndrome.  

The RO also obtained VA inpatient and outpatient treatment 
records dated from April 1973 to December 1998.  The veteran 
was hospitalized in April 1973 because of a seven-month 
history of numbness in the hands and legs.  He underwent a 
skin and nail biopsy at that time.  Based on the examination 
and testing, the diagnoses were peripheral neuropathy 
secondary to arsenic, mild hypertension, slight obesity and 
G6PD deficiency.  The examiner reported that no source for 
the arsenic intoxication was found despite the very accurate 
investigation performed.  

The veteran suspected that the intoxication had begun at a 
time when he worked in an ammunition plant where he handled 
explosives.  The veteran was readmitted from September 1973 
to March 1974 because of ongoing symptoms of several weeks 
duration.  The examiner cited the previous admission for 
arsenic intoxication and poisoning, which resulted in 
peripheral neuropathy.  

The veteran again underwent examination and testing.  The 
examiner assessed the veteran with a recurrence of arsenic 
intoxication and increasing peripheral neuropathy secondary 
to arsenic.  Outpatient records dated in October 1991 and 
January 1992 show that the veteran related a history of lead 
exposure in 1971 while working in an ammunition plant.  

The remaining VA outpatient records show examination and 
treatment for numerous medical problems from 1991 to 1998.  
The diagnoses include DJD of the thoracic spine, status post 
lead poisoning, hypertension, diabetes mellitus, skin 
lesions, episodic epistaxis, anxiety, presbyopia, right 
shoulder tenderness, history of lead poisoning, onychauxis, 
adjustment disorder with mild anxiety, diabetic neuropathy, 
DJD of the knees, hips and back, hammertoes, callosities, 
pharyngitis, degenerative changes involving the feet, 
osteoarthritis of the right ankle, pes planus and hallux 
valgus.  Finally, the veteran was hospitalized in November 
1998 because of acute breathing problems.  The assessment was 
that the veteran's problems were due to obstructive sleep 
apnea combined with an upper respiratory infection.  

The veteran underwent several VA medical examinations in July 
and August 1998.  He underwent examination by a VA physician 
who is board certified in internal medicine.  This physician 
certified review of the entire claims folder including his 
medical treatment records from the 1970's.  The physician 
noted that the veteran worked at an arsenal in Maryland after 
active service until he became sick in 1975.  The veteran 
stated that he was told he had lead poisoning at that time.  
He also related working as an artilleryman during active 
service.  

The physician cited the veteran's medical history as 
reflected in the evidence of record.  The physician also 
conducted a complete physical examination and ordered 
laboratory and diagnostic studies.  The physician noted that 
the examination was requested to determine whether or not any 
of the veteran's disabilities were secondary to lead 
poisoning.  The physician noted that the veteran had been 
hospitalized in April 1973 for arsenic intoxication and 
poisoning, and that the medical records show he was assessed 
with recurrent arsenic intoxication and an increase in 
severity of his peripheral neuropathy.  

The physician cited to medical treatises pertaining to 
neurotoxic agents and lead poisoning.  The physician noted 
that lead poisoning in adults affects merely gastrointestinal 
(GI), lead colic, kidneys, saturnine gout, and peripheral 
demyelinating neuropathy, typically producing wrist and foot 
drop.  The physician also noted that the occupational sources 
in adults include spray painting, foundry work, mining, 
striking lead, bad burns and automotive exhaust exposure.  
The physician diagnosed the veteran with peripheral 
neuropathy, stable hypertension with medication, arthritis, 
degenerative type, osteoarthritis, status post exploratory 
laparotomy with status post repair of the jejunum and colon 
laceration.  

The physician reported that other physicians had diagnosed 
the veteran with DJD of the knees, hips and lower back, 
chronic neck pain, diabetes mellitus, hypertension and an 
adjustment disorder with anxiety features.  The physician 
opined that "[a]fter extensive review of his medical 
records, both present and in the past, and also his C-file, 
there has been no GI, kidney problems that are compatible 
with the lead poisoning.  There is a peripheral neuropathy 
that was found to be of arsenic poisoning in origin."  This 
physician did not relate any of the veteran's current 
disabilities to lead poisoning or any other incident or event 
of active service.  

On VA eye examination the diagnoses were hyperopia, 
presbyopia, small angle exotropia, and diabetes mellitus 
without diabetic retinopathy.  This physician did not relate 
any of these disabilities to lead poisoning or any other 
incident or event of active service.

On VA mental disorders examination the physician noted that 
the claims folder and the veteran's medical records were not 
available and the findings were based on the veteran's 
presentation and statements.  The veteran reported that he 
was first treated for lead poisoning-related medical problems 
in 1975.  He stated that he has been unable to identify any 
source of lead exposure other than working at an artillery 
training site during active service.  The veteran complained 
of problems recalling events and remembering things that 
happened a week earlier.  

The physician performed a mental status examination and 
administered psychological tests.  The physician stated that 
overall the veteran is functioning within the dull normal 
range of general intelligence.  The veteran demonstrated a 
focal area of weakness in the area of visual memory 
suggesting right hemisphere cortical dysfunction.  The 
diagnosis was cognitive disorder, not otherwise specified.  
The physician stated that the examination disclosed positive 
findings of possible right hemisphere dysfunction based on 
decreased grip of the non-dominant hand and weakness of 
visual memory.  

The physician opined that "[I]t would not appear to be 
likely that lead poisoning would result in such lateralized 
or focal findings.  It would appear more likely that toxic 
poisoning would result in generalized cognitive impairments.  
While residuals of impairment would be possible post-
recovery, this appears less likely to have occurred.  A 
vascular etiology of the present findings would appear more 
likely for this veteran in light of the information 
provided."  

On VA peripheral nerves examination the veteran reported he 
was exposed to lead, including paint and ammunition, during 
active service.  The veteran reported that he was first 
diagnosed and treated for lead poisoning in 1975.  The 
examiner conducted a physical examination and the impression 
was peripheral neuropathy of the lower extremities.  The 
examiner stated that the veteran has longstanding diabetes 
mellitus which could affect the peripheral nerves.  The 
examiner also stated that the history of lead exposure 
resulting in weakness almost 20 years later is not well 
documented.  

The examiner noted that a request would be made for the 
veteran's old medical records.  In an addendum, the examiner 
stated that the veteran's old medical records were obtained 
and reviewed.  There was no record showing the veteran was 
admitted for lead poisoning, but they showed that he was 
admitted twice in 1973 for arsenic poisoning, which resulted 
in peripheral neuropathy.  Based on all the information, the 
examiner opined that "the neuropathy residual seen at C&P 
examination is most likely as not secondary to the severe 
arsenic poisoning (two episode) in 1973."  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 



In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for the 
multiple disorders at issue as secondary to lead poisoning 
must be denied as not well grounded.  

The three requirements for a well grounded claim: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza, supra.

The veteran contends that exposure to artillery, fluids used 
to clean the weapons, and exposure to paint while in the 
service caused the claimed disabilities.  The service medical 
records are missing and the NPRC has determined that the 
veteran's records could not be located and may have been 
destroyed by a fire at that facility in 1973.  

Where the appellant's service medical records were lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In such cases where service records have 
been lost or destroyed, the Board is under a duty to advise 
the appellant of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

The NPRC also determined that there were no available records 
from the Office of the Surgeon General.  The NPRC notified 
the RO that additional information was needed in order to 
conduct an organizational search for treatment records from 
the veteran.  The RO requested the veteran by letter to 
provide specific information as to when and through which 
organization he received treatment for lead poisoning during 
active service.  The veteran responded in January 1994 that 
he "received no treatment for lead poisoning in service.  I 
first learned I had lead poisoning when I went to the VA 
hospital at Memphis in 1972."  

The RO forwarded NA Form 13055 to the veteran in June 1997 in 
order to obtain information regarding exposure to lead 
poisoning during service.  The veteran responded later that 
month, indicating that treatment during active service was 
unknown.  In fact, in connection with his November 1983 
application for nonservice-connected disability pension 
benefits, the veteran reported that he was unemployed 
secondary to lead poisoning incurred on August 8, 1972.  The 
veteran reported having received no treatment for lead 
poisoning during service.  In his August 1993 application the 
veteran alleged that he incurred multiple disabilities as a 
result of lead poisoning during active service, but could not 
remember having received treatment for lead poisoning during 
service.  

The Board notes that during several post-service VA 
compensation examinations, the veteran reported that he was 
first diagnosed and treated for lead poisoning in or about 
1975.  The Board also notes that the evidence of record shows 
that the veteran was first examined and treated for multiple 
peripheral neuropathy during private hospitalization from 
April 1972 to September 1972.  


Although the VA neurological evaluation in September 1993 
includes a history of lead poisoning in 1955, this was a 
history as related by the veteran and it is not substantiated 
by the veteran's other statements or by the remaining 
evidence of record.  In fact, the veteran did not relate 
having been diagnosed or treated for lead poisoning during 
service in 1955, but only theorized that he incurred lead 
poisoning during active service.  

The Board finds that the veteran was not diagnosed or treated 
for lead poisoning during active service.  In addition, the 
post-service medical evidence does not show a diagnosis of 
any of the claimed disabilities during the initial post-
service year.  

The evidence shows that the veteran was hospitalized in April 
1973 at a VA facility because of a seven-month history of 
numbness in the hands and legs.  Based on the examination and 
testing, the diagnoses included peripheral neuropathy 
secondary to arsenic poisoning.  The examiner reported that 
no source for the arsenic intoxication was found despite the 
very accurate investigation performed.  The veteran suspected 
that the intoxication began at a time when he worked in an 
ammunition plant after active service where he handled 
explosives.  On readmission from September 1973 to March 1974 
because of ongoing symptoms, the examiner cited the previous 
admission for arsenic intoxication and poisoning, which 
resulted in peripheral neuropathy.  

The October 1983 statement from the veteran's treating 
physician certifies that the veteran had been receiving 
treatment for DDD, diabetes, angina pectoris and hypertension 
for many years.  The examiner also noted that the veteran had 
anxiety.  However, this examiner did not relate any of these 
post-service disabilities to active service.  This physician 
also does not state that he treated the veteran for these 
conditions during the initial post-service year.  


The post-service medical evidence from 1991 to 1998 
establishes medical diagnoses of high blood pressure, 
diabetes mellitus and neuropathy of the extremities, DDD, 
spondylosis of the lumbar spine and sclerosis, anxiety 
disorder, status post stab wound to the abdomen, CAD, DJD of 
the thoracic spine, hypertension, skin lesions, episodic 
epistaxis, hyperopia, presbyopia, small angle exotropia, 
right shoulder tenderness, onychauxis, adjustment disorder 
with mild anxiety, diabetic neuropathy, DJD of the knees, 
hips and back, hammertoes, callosities, pharyngitis, 
degenerative changes involving the feet, osteoarthritis of 
the right ankle, pes planus and hallux valgus, probable mild 
ocular hypertension, obstructive sleep apnea combined with an 
upper respiratory infection, peripheral neuropathy and a 
cognitive disorder, not otherwise specified.  

Although the veteran has presented medical evidence showing 
current medical diagnoses of most of the claimed 
disabilities, he has not presented or identified competent 
and probative medical evidence relating these post-service 
disabilities to lead poisoning during active service or any 
other incident or event of active service.  

The veteran underwent several VA medical examinations in July 
and August 1998.  The VA physician, who is board certified in 
internal medicine, certified review of the entire claims 
folder including the veteran's medical treatment records from 
the 1970's.  This physician cited the veteran's medical 
history as reflected in the evidence of record.  This 
physician also noted that the examination was requested to 
determine whether or not any of the veteran's disabilities 
were secondary to lead poisoning.  

This physician cited the fact that the veteran had been 
hospitalized in April 1973 for arsenic intoxication and 
poisoning, and that the medical records show the veteran was 
assessed with recurrent arsenic intoxication.  The physician 
opined that "[a]fter extensive review of his medical 
records, both present and in the past, and also his C-file, 
there has been no GI, kidney problems that are compatible 
with the lead poisoning.  There is a peripheral neuropathy 
that was found to be of arsenic poisoning in origin."  This 
physician did not relate any of the veteran's current 
disabilities to lead poisoning or any other incident or event 
of active service.  

The physician who performed the VA mental disorders 
examination noted that the claims folder and the veteran's 
medical records were not available and the findings were 
based on the veteran's presentation and statements.  Despite 
the veteran's statement that he had been unable to identify 
any source of lead exposure other than working at an 
artillery training site during active service, the physician 
did not relate his diagnosis of cognitive disorder, not 
otherwise specified, to in-service lead poisoning.  

In fact, the physician opined that "[I]t would not appear to 
be likely that lead poisoning would result in such 
lateralized or focal findings.  It would appear more likely 
that toxic poisoning would result in generalized cognitive 
impairments.  While residuals of impairment would be possible 
post-recovery, this appears less likely to have occurred.  A 
vascular etiology of the present findings would appear more 
likely for this veteran in light of the information 
provided."  This physician also did not relate any of the 
veteran's current disabilities to any other incident or event 
of active service.  

Finally, the examiner who performed the VA peripheral nerves 
examination, noted that he did not initially have access to 
the claims folder or the veteran's prior medical records.  
The veteran reported to the examiner that he was exposed to 
lead, including paint and ammunition, during active service.  
After reviewing the veteran's old medical records, the 
examiner stated that the there was no record showing the 
veteran was admitted for lead poisoning, but they actually 
showed that the veteran was admitted twice in 1973 for 
arsenic poisoning, which resulted in peripheral neuropathy.  

Based on all the information, the examiner opined that "the 
neuropathy residual seen at C&P examination is most likely as 
not secondary to the severe arsenic poisoning (two episode) 
in 1973."  This examiner excludes the possibility that the 
veteran's peripheral neuropathy is even secondary to lead 
poisoning.  This examiner did not relate any of the veteran's 
current disabilities to any other incident or event of active 
service.

The only medical evidence of record that attributes, in part, 
the veteran's peripheral neuropathy to lead poisoning is the 
September 1993 VA neurological evaluation report.  This 
diagnosis has no probative value in establishing a well-
grounded claim.  The diagnosis is based on the inaccurate 
factual premise of lead poisoning in 1955, which was a 
history provided by the veteran.  The Court has held that the 
Board is justified in rejecting a physician's opinion, which 
relies on a medical history from the veteran that conflicts 
with the service medical records.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Court also held that an opinion based on an 
inaccurate factual premise has no probative value).  

In addition, the diagnosis was unenhanced by any medical 
comment such as providing a specific nexus between in-service 
lead poisoning and the post-service development of peripheral 
neuropathy.  Rather, the physician's diagnosis was peripheral 
neuropathy due to either diabetes or lead poisoning.  The 
physician provided no clinical data or other rationale in 
support of the diagnosis and its probative value is dependent 
upon the veteran's unsupported history that he had been 
diagnosed with lead poisoning during service.  The diagnosis 
"sits by itself, unsupported and unexplained," and the Board 
considers it to be purely speculative in nature, and not 
sufficient to satisfy the medical nexus requirement for a 
well-grounded claim.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); see also Dixon v. Derwinski, 3 Vet. App. 261 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Consequently, the Board finds that this diagnosis does not 
constitute medical evidence of a relationship between in-
service lead poisoning and the post-service development of 
peripheral neuropathy. 

Finally, the veteran has not submitted or identified 
competent medical evidence showing a current medical 
diagnosis of a bilateral hearing loss disability or medical 
diagnosis that is manifested by impaired kidney and bowel 
function.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
This regulation was promulgated to establish when a hearing 
"disability" is present within the meaning of 38 U.S.C.A. § 
1110, and operates to establish whether measured hearing loss 
is a disability for which compensation may be paid.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  

The September 1993 audiological evaluation findings do not 
establish that the veteran has a current hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  In fact, 
the VA audiologist concluded that the veteran's bilateral 
hearing acuity was essentially normal.  The evidence of 
record also does not include a current medical diagnosis of a 
kidney disorder or a GI disorder that results in bowel 
dysfunction.  The evidence does show a current diagnosis of 
status post exploratory laparotomy with status post repair of 
the jejunum and colon laceration, but the evidence shows that 
this was secondary to a November 1979 stab wound, for which 
he was treated at VA.  The veteran has not provided or 
identified medical diagnoses of the claimed disabilities or 
medical evidence relating impaired kidney and bowel function 
to any incident or event of active service.  

The determinant issue in this case is whether any of the 
veteran's current disabilities is attributable to in-service 
lead poisoning.  This is a question of medical etiology; 
therefore, competent medical evidence is required to well 
ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  The only evidence relating the 
current disabilities to in-service lead exposure consists of 
statements from the veteran and his in-service comrade.  The 
evidence does not establish that either person possesses a 
recognized degree of medical knowledge; therefore, their 
opinions as to medical diagnoses and/or causation are not 
competent.  



While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's current disability is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Absent 
evidence of a link between the current disabilities and the 
claimed in-service injury, the claim is not well grounded.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the Board finds that the duty to inform does 
not attach because the veteran has not identified available 
evidence that would well-ground his claim, i.e., provide a 
nexus between a current disability and service.  The Board 
finds that the RO has advised the veteran of the evidence 
necessary to establish a well grounded claim, and the veteran 
has not indicated the existence of any evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Because there is no competent medical evidence of either a 
current disability or a nexus between the veteran's current 
disabilities and service, the Board finds that his claim of 
entitlement to service connection must be denied as not well 
grounded.  


The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for multiple 
disorder claimed as secondary to lead poisoning is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for diabetes mellitus, 
angina, degenerative disc disease, hypertension, bilateral 
visual impairment, paralysis of the hands and feet extending 
to the knees, impaired memory, a nervous disorder, impaired 
kidney and bowel function, and bilateral defective hearing 
claimed as secondary to lead poisoning, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

